Citation Nr: 0613221	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  97-20 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of a herniated nucleus pulposus of the lumbar 
spine, currently evaluated as 60 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel
INTRODUCTION

The appellant had active military service from January 1964 
to December 1965.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 RO rating decision that 
granted an increased rating of 60 percent for service-
connected disability of the lumbar spine, and from an April 
1997 RO rating decision that denied entitlement to a TDIU.  
The appellant filed separate Notices of Disagreement (NODs) 
as regards each issue in April 1997, and the RO issued a 
combined Statement of the Case (SOC) addressing both issues 
in June 1997.  The appellant filed a substantive appeal as to 
the denial of both issues via a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) in June 1997.  

In August 1999, the Board remanded these matters to the RO 
for additional action.  After accomplishing the requested 
action, the RO continued the denial of the claims (as 
reflected in the June 2005 Supplemental SOC (SSOC)), and 
returned the matters to the Board for further appellate 
consideration.

The Board's decision on the claim for a rating greater than 
60 percent for post-operative residuals of a herniated 
nucleus pulposus of the lumbar spine is set forth below.  The 
claim for a TDIU is addressed in the remand following the 
order; that matter is being remanded to the RO, via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.

2. Prior to September 23, 2002, the current 60 percent rating 
was the maximum schedular rating assignable for 
intervertebral disc syndrome (IVDS) under the version of the 
rating schedule then in effect.  

3.  Since September 23, 2002, there is no medical evidence 
that IVDS has resulted in any incapacitating episodes or a 
separately ratable neurological manifestations to be combined 
with orthopedic manifestations.

4.  Since September 26, 2003, there is no medical evidence 
that the appellant's entire spine is unfavorably ankylosed. 

5.  There is no objective showing, during any period under 
consideration, that the appellant's disability was or is so 
exceptional or unusual as render impractical the application 
of the regular schedular criteria.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for post-
operative residuals of a herniated nucleus pulposus of the 
lumbar spine have not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002);  38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.3, 4.7, 4.40,  4.45, 4.49, 4.71, 4.71a, Diagnostic Codes 
5292 and 5295 (as in effect prior to September 26, 2003); and 
Diagnostic Code 5293 (as in effect since September 23, 2002, 
and then renumbered as Diagnostic Code 5243, effective 
September 26, 2003); and Diagnostic Codes 5235-5243 (as in 
effect since September 26, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for a higher 
rating for lumbar spine disability has been accomplished.

Through the June 1997 SOC, and the SSOCs of March 2003, 
January 2004, November 2004 and June 2005, the RO notified 
the appellant and his representative of the legal criteria 
governing the claim, the evidence that had been considered in 
connection with the appeal up to that point, and the bases 
for the denial of the claim.  After each, they were given the 
opportunity to respond.  Accordingly, the Board finds that 
the appellant has received sufficient notice of the 
information and evidence needed to support the claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board points out that the rating decision on appeal was 
issued prior to enactment of the VCAA.  The RO sent the 
appellant a VCAA notice letter in February 2001 that advised 
him of the evidence required to establish entitlement to the 
claimed benefit, the evidence currently of record, and the 
respective duties of VA and the claimant in obtaining 
evidence.  This information was subsequently updated in the 
SSOCs of March 2003, January 2004, November 2004 and June 
2005 as evidence was developed.  The Board finds that the 
February 2001 letter meets the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).
 
I the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As explained above, the first three content of notice 
requirements have been met in the instant appeal.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
identified and/or submitted pertinent evidence in support of 
his claim.  As such, and given the RO's instructions to him, 
as noted above, the Board finds the veteran has effectively 
been put on notice to provide any evidence in his possession 
that pertains to the claim.  Accordingly, on these facts, the 
RO's omission is harmless.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 
(2005).

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant after the July 1996 and April 1997 
rating actions on appeal.  However, such makes sense, given 
the November 2000 date of enactment of the VCAA.  Moreover, 
the Board finds that the lack of full pre-adjudication notice 
in this appeal has not, in any way, prejudiced the appellant 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  In this regard, as 
noted above, appellant was sent a VCAA notice letter in 
February 2001that informed him of the evidence required to 
support his claim, the evidence of record, and the respective 
duties of VA and the claimant in procuring evidence, and the 
appellant had ample opportunity to respond before the claim 
was readjudicated in Marcy 2003.  Thereafter, the appellant 
was informed of the evidentiary issues regarding his claim in 
the SSOCs as noted above, and he was given an opportunity to 
respond to each before the file was forwarded to the Board 
for appellate review.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD 
Corp., 159 F.3d at  549; 38 C.F.R. § 20. 1102

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that in rating cases the 
claimant must be informed of the rating formula for all 
possible schedular ratings for the applicable rating code.  
This was accomplished in the SOC and SSOCs, which cited the 
appropriate rating criteria under the various iterations of 
the rating schedule; this is sufficient for Dingess/Hartman.  
The Court also stated that VA notice must include information 
regarding the effective dates that may be assigned.  In this 
case, the June 1997 SOC notified the appellant and his 
representative that the effective date of March 22, 1996, was 
assigned for the 60 percent rating because that was the date 
that the claim for increased rating was received by the RO.  
The Board also points out that, as neither the veteran nor 
his representative has challenged the assigned effective date 
for the current 60 percent rating, that matter is not at 
issue.   

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim herein 
decided.  The RO has obtained the appellant's service medical 
records, his VA outpatient treatment records, his Social 
Security Administration (SSA) file, and records from those 
non-VA medical providers that the appellant identified as 
having relevant medical evidence.  Further, the appellant has 
been afforded several VA medical examinations for the 
specific purpose of obtaining competent medical opinion 
regarding the severity of his service-connected lumbar spine 
disorder,  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.  

There Board also finds that the record presents no reasonable 
basis for any further development to create any additional 
evidence for consideration in connection with the claim under 
consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with a decision on claim herein decided.  .

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In this case, the RO assigned the 60 percent rating for the 
disability under consideration pursuant to the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293, for IVDS.  

As addressed in more detail below, the rating criteria for 
Diagnostic Code 5293 (IVDS) changed effective September 23, 
2002, and the rating criteria for all diseases of the spine, 
including IVDS, changed effective September 26, 2003.  As 
there is no indication that the revised criteria are intended 
to have a retroactive effect, the Board has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria.  The March 2003 SSOC 
gave the appellant notice of the revised rating criteria 
effective September 23, 2002, and the January 2004 SSOC gave 
the appellant notice of the revised rating criteria effective 
September 26, 2003.  Hence, there is no due process bar to 
the Board also considering the claim in light of the former 
and revised applicable rating criteria.   

Prior to September 23, 2002, IVDS was rated under Diagnostic 
Code 5293, for which 60 percent was the maximum benefit under 
the rating schedule.  A 60 percent rating was  the maximum 
rating assignable for pronounced IVDS, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

During the period in question, there was no other diagnostic 
code pursuant to which a higher rating could have been 
assigned.  While the disability could, alternatively, have 
been rated as limitation of motion of the lumbar spine 
(Diagnostic Code 5292), but the maximum benefit under that 
diagnostic code was just 40 percent, so rating under 
Diagnostic Code 5293 was more advantageous to the appellant.  
The Board also points out that disability did not involve a 
residual of a fractured vertebra, or any ankylosis, former 
Diagnostic Codes 5295, 5286, or 5289, respectively (the only 
diagnostic codes then providing for assignment of more that a 
60 percent rating), were not applicable.

When a veteran has the maximum schedular rating for his 
disability, VA must consider whether extra-schedular rating 
is appropriate.  See 38 C.F.R. § 3.321.  The Board does not 
have jurisdiction to assign such an extraschedular rating.  
VAOPGCPREC 6-96 (August 16, 1996); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Extra-schedular rating is requested by 
the RO and approved by the Under Secretary Benefits or by the 
Director of Compensation and Pension Services.  38 C.F.R. 
§ 3.321.  In this case, the RO has considered extra-schedular 
rating and has determined that referral for such extra-
schedular rating is not appropriate (see the May 2003 SSOC).  
Accordingly, the Board may consider this matter without 
prejudice to the appellant.

Schedular rating itself is recognition that claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the injury.  38 
C.F.R. § 4.1; Van Hoose (supra.).  In exceptional cases, 
where the ratings provided by the rating schedule are found 
to be inadequate, an extra-schedular evaluation may be 
assigned commensurate with the veteran's average earning 
impairment due to service-connected disability.  Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  The criteria for extra-
schedular rating are marked interference with employment, or 
frequent periods of hospitalization, rendering impractical 
the application of the regular rating schedule.  38 C.F.R. § 
3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).

In this case, the evidence of record does not show that, 
during the period in question,  the appellant's service-
connected lumbar spine disability caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned 60 percent rating) envisioned by the rating 
schedule); rather, the record shows that appellant has been 
unemployed due to cervical spine disorder since May 1994.  
There also is not evidence of frequent periods of 
hospitalization for the lumbar spine or any other factor that 
the disability is otherwise so exceptional or unusual as to 
render inadequate the application of the regular schedular 
criteria.  

As, on this record, the Board must conclude that, prior to 
September 23, 2002, the criteria for assignment of an extra-
schedular rating for the lumbar spine disability were not 
invoked, the record presents no basis for assignment of any 
higher rating during that period.  

Effective September 23, 2002, the maximum ratings for 
limitation of motion of the lumbosacral spine under 
Diagnostic Code 5292 or for IVDS under Diagnostic Code 5293 
did not change (40 percent and 60 percent disabling, 
respectively).  However, the rating criteria for IVDS 
(Diagnostic Code 5293) changed.  As of that date, IVDS was to 
be evaluated by one of two alternative methods.  First, the 
disability could be rated on the basis of the total duration 
of incapacitating episodes over the previous 12 months.  
Alternatively, IVDS could be rated by combining under 
38 C.F.R. § 4.25 separate evaluations for its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  For purposes of evaluation 
under Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician, and "chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurological signs and symptoms resulting from IVDS that are 
present constantly or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).  

Pertinent evidence since September 23, 2002, consists of VA 
examinations of the spine (by VA contracted physicians) on 
September 23, 2002 and in February 2003.  Nothing in this 
evidence shows that the appellant has had any qualifying 
incapacitating episodes due to his IVDS, and there is 
accordingly no basis for rating the disability under that 
methodology.  There is also no evidence of any separately 
ratable neurological manifestations of IVDS to be combined 
with the orthopedic manifestations.  There is, accordingly, 
no evidence of entitlement to a rating in excess of 60 
percent under the rating criteria in effect prior to 
September 26, 2003.  

Effective September 26, 2003, the diagnostic code for IVDS 
has been renumbered Diagnostic Code 5243.  Further, the 
criteria for rating all spine disabilities, to include 
limitation of motion and IVDS, are now set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  The 
revised criteria provide that IVDS is rated under the 
"incapacitating episode" methodology discussed above, the 
combined rating method (see Note (1) at revised Diagnostic 
Code 5235-5242), or the General Rating Formula.

The evidence received regarding the appellant's symptoms 
since September 26, 2003, consists of a VA examiner's opinion 
(based on review of the file) in July 2004, with addenda in 
October 2004 and June 2005.  None of this evidence shows that 
the appellant had "incapacitating episodes" due to his IVDS 
or that there was a separately ratable neurological 
manifestation of IVDS.  The disability must accordingly be 
rated under the General Rating Formula for limitation of 
motion, as discussed below.  

Under the General Rating Formula, a 20 percent rating is 
assignable for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
combined range of motion of the thoracolumbar spine not 
greater than 170 degrees, or muscle spasm or guarding severe 
enough to result in abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  
A 40 percent rating is assignable for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assignable for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2005).  

The medical evidence of record since September 26, 2003, does 
not show unfavorable ankylosis of the entire spine.  
Accordingly, the criteria for a rating in excess of 60 
percent are not met under the new rating schedule.

The Board also points out that, regardless of whether the 
former or revised criteria is considered, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 
(1996)) to include IVDS (see VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998)).

In this case, however, functional loss due to pain, weakness, 
and fatigability was already taken into consideration in 
arriving at the decision to assign the 60 percent rating.  
The July 1996 rating decision that increased the rating from 
40 percent to 60 percent specifically cited the appellant's 
fatigability (inability to walk more than one-half block), 
weakness (foot drop), and limitation of range of motion, as 
documented in the May 1996 VA medical examination.  As such, 
these factors do not present a basis for assignment of any 
higher rating (pursuant to criteria in effect since September 
23, 2002).  As noted above, the  maximum 60 percent rating 
under former Diagnostic Code 5293 (predicated, in part, upon 
limitation of motion) has been assigned, and, pursuant to the 
above-referenced discussion, there is no basis for assignment 
of a higher rating on any basis since September 23, 2002.  
Hence, there also is no basis for any further consideration 
of functional loss due to pain and other factors addressed in 
sections 4.40 and 4.45 and DeLuca.  See e.g., Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997) (holding that consideration 
of functional loss due to pain is not required when the 
current rating is the maximum disability rating available for 
limitation of motion).

As a final note, the Board would emphasize that, like the 
period prior to September 23, 2002, the evidence since that 
time has likewise presented no showing of marked interference 
with employment or frequent periods of hospitalization 
associated with the lumbar spine disability, or other 
evidence that the disability otherwise renders impractical 
the application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. at 338-9.  

For all the foregoing reasons, the claim for a rating in 
excess of 60 percent for the service-connected lumbar spine 
disability must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 60 percent for post-operative residuals 
of a herniated nucleus pulposus of the lumbar spine is 
denied.



REMAND

Unfortunately, the Board finds that further RO action on the 
claim for a TDIU is warranted, even though such action will 
further delay a final decision on that issue.

In the informal brief filed with the Board in March 2006, the 
appellant's representative raised a claim for service 
connection for a cervical spine disorder as secondary to his 
service-connected lumbar spine disorder.  The Board notes 
that the record reflects that the appellant's service-
connected lumbar spine disorder and his (currently) 
nonservice-connected cervical spine disorder, together, have 
rendered the appellant a quadriplegic.  Given that fact, and 
because a grant of service connection for an additional 
condition could well bear on the question of the appellant's 
entitlement to a TDIU, the Board finds that the newly-raised 
claim for service connection for a cervical spine disorder 
has a significant impact on the issue of entitlement to a 
TDIU; the two issues are thus inextricably intertwined.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered until both are 
adjudicated).  As such, it follows that Board resolution of 
the claim for a TDIU, at this juncture, would be premature. 

Thus, the RO should adjudicate the secondary service 
connection claim prior to readjudicating the claim for a TDIU 
on the basis of all disabilities determined to be service-
connected.  If the claim for secondary service connection is 
denied, the RO should also give the appellant the appropriate 
opportunity to perfect an appeal as to the denial prior to 
returning the TDIU claim to the Board for further appellate 
consideration, if warranted. 

Accordingly, this matter is  hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should first adjudicate the 
claim of service connection for a cervical 
spine disorder as secondary to service-
connected lumbar spine disability.  
Thereafter, the RO should readjudicate the 
claim for entitlement to a TDIU.  The RO 
must adjudicate each claim in light of all 
pertinent evidence and legal authority.

2.  If the claim for secondary service 
connection for a cervical spine disorder 
is denied, the RO must notify the 
appellant and his representative of the 
denial and the claimant's appellate 
rights.  The appellant and his 
representative are hereby reminded that a 
timely appeal must be perfected in order 
to obtain appellate jurisdiction of an 
issue not in appellate status before the 
Board.  While the RO must furnish the 
appellant with an appropriate time period 
in which to do so, the appellant should 
perfect an appeal as to any denial of 
secondary service connection, if desired, 
as soon as possible to avoid unnecessary 
delay in the consideration of the appeal.

3.  If, after adjudication of the claim 
for secondary service connection, the 
claim for a TDIU remains denied, the RO 
must issue to the appellant and his 
representative an SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the opportunity to respond 
before the claims file is returned to the 
Board for further appellate consideration.  
The RO must retain the claims file until 
the appellant perfects an appeal of any 
denial of the claim for secondary service 
connection, or the pertinent time period 
expires, whichever occurs first.
      
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


